UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7959


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL J. HAMPTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-01517-CMC-1; 3:12-cv-00649-CMC)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Hampton, Appellant Pro Se. Stacey Denise Haynes,
William Kenneth Witherspoon, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael      J.    Hampton      seeks        to     appeal          the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and denying reconsideration.                                The orders are

not    appealable       unless      a   circuit          justice       or    judge       issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability         will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies          this    standard       by

demonstrating         that       reasonable        jurists       would        find       that     the

district       court’s      assessment      of      the    constitutional                claims    is

debatable      or     wrong.        Slack   v.      McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Hampton has not made the requisite showing.                                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with     oral   argument        because        the      facts        and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3